Exhibit 10.9

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

PHYSICIANS REALTY TRUST

2013 EQUITY INCENTIVE PLAN

 

1.             Grant of Award.  Pursuant to the Physicians Realty Trust 2013
Equity Incentive Plan (the “Plan”) for Employees, Consultants, and Outside
Trustees of Physicians Realty Trust, a Maryland real estate investment trust
(the “Company”), the Company grants to

 

(the “Participant”)

 

an Award of Restricted Share Units in accordance with Section 6.5 of the Plan. 
The number of Restricted Share Units awarded under this Restricted Share Unit
Award Agreement (the “Agreement”) is                                           
(                    ) units (the “Awarded Units”).  Each Restricted Share Unit
represents the right to receive one Common Share if the Restricted Share Unit
becomes vested and nonforfeitable in accordance with Sections 3 and 4 of this
Agreement.  The “Date of Grant” of this Award is March 3, 2014.  The Participant
shall have no rights as a shareholder of the Company, no dividend rights and no
voting rights with respect to the Restricted Share Units or the Common Shares
underlying the Restricted Share Units unless and until the Restricted Share
Units become vested and nonforfeitable and such Common Shares are delivered to
the Participant in accordance with Section 6 of this Agreement.  The Participant
is not required to pay any cash consideration for the grant of the Restricted
Share Units.

 

2.             Subject to Plan.  This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control.  The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan.  This Agreement is subject to any
rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing.

 

3.             Vesting.  Except as specifically provided in this Agreement and
subject to certain restrictions and conditions set forth in the Plan, the
Participant’s rights and interest in the Awarded Units shall vest as follows:

 

a.             The extent to which the Participant’s rights and interest in
one-half (1/2) of the Awarded Units becomes vested and non-forfeitable and
ceases to be restricted shall be based upon the satisfaction of the performance
goal specified in this Section 3(a) (the “TSR Performance Goal”).  The TSR
Performance Goal shall be based upon a comparison of the total shareholder
return (“TSR”) of the Company to the TSRs of the companies (other than the
Company) that comprise the NAREIT Healthcare Index during the 3-year period
commencing on January 1, 2014 and ending on December 31, 2016 (the “Performance
Period”), provided that only those companies that comprise the NAREIT Healthcare
Index for the entire Performance Period shall be considered.  “TSR” means the
percentage rate of return, which can be positive or negative, from the first day
of the Performance Period to the last day of the Performance Period, of an
investment of $100 in the Common Shares of the Company, or the common shares of
beneficial interest issued by the relevant company in the NAREIT Healthcare
Index, on the first day of the Performance Period, assuming reinvestment of all
dividends paid during the Performance Period.  The portion of the Participant’s
rights and interest in the one-half of the Awarded Units subject to this
Section 3(a), if any, that becomes vested and nonforfeitable and

 

--------------------------------------------------------------------------------


 

ceases to be restricted in the Performance Period shall be determined in
accordance with the following schedule, using linear interpolation, as certified
by the Committee:

 

Company TSR Relative to the TSR of the
Companies in the NAREIT Healthcare
Index

 

Percentage of One-Half of Awarded
Units Vested

 

Below 33rd percentile

 

0

 

33rd percentile

 

50

%

50th percentile

 

100

%

75th percentile or above

 

300

%

 

Notwithstanding the preceding schedule, if the Company TSR is a negative number,
then the percentage of one-half of the Awarded Units determined in accordance
with the preceding schedule shall be reduced to 80% of such percentage.

 

For the Performance Period, the applicable portion of the Participant’s interest
in the Awarded Units subject to this Section 3(a) shall become vested and
nonforfeitable and shall cease being restricted upon written certification by
the Committee that the corresponding TSR Performance Goal for the Performance
Period has been satisfied; provided, the Participant is employed by (or if the
Participant is a Consultant or an Outside Trustee, is providing services to) the
Company or a Subsidiary on the date of the Committee’s certification.  The
Committee shall make this determination within ninety (90) days after the last
day of the Performance Period.  Any determination as to whether or not and to
what extent the TSR Performance Goal has been satisfied shall be made by the
Committee in its sole and absolute discretion and shall be final, binding and
conclusive on all persons, including, but not limited to, the Company and the
Participant.  The Participant shall not be entitled to any claim or recourse if
any action or inaction by the Company, or any other circumstance or event,
including any circumstance or event outside the control of the Participant,
adversely affects the ability of the Participant to satisfy the TSR Performance
Goal or in any way prevents the satisfaction of the TSR Performance Goal.  Any
portion of the one-half of the Awarded Units (and related dividend equivalents)
subject to this Section 3(a) that exceeds the portion of the Awarded Units that
becomes vested and nonforfeitable upon the written certification by the
Committee shall be forfeited.

 

b.             The extent to which the Participant’s rights and interest in
one-fifth of the Awarded Units becomes vested and non-forfeitable and ceases to
be restricted shall be based upon the satisfaction of the performance goal
specified in this Section 3(b) (the “Dividend Growth Performance Goal”).  The
Dividend Growth Performance Goal shall be based upon the average annual growth
in dividends paid per Common Share over the Performance Period, expressed as a
percentage (rounded to the nearest tenth of a percent (0.1%)), determined by
(i) adding the change in dividends paid per Common Share in each calendar year
during the Performance Period over the dividends paid per Common Share in the
preceding calendar year, with any negative change considered a zero, and
(ii) dividing such sum by the dividends paid per Common Share in 2013 (that is,
$.90), and further (iii) dividing the resulting amount by three.  The portion of
the Participant’s rights and interest in the one-fifth of the Awarded Units
subject to this Section 3(b), if any, that becomes vested and nonforfeitable and
ceases to be restricted in the Performance Period shall be determined in
accordance with the following schedule, using linear interpolation, as certified
by the Committee:

 

2

--------------------------------------------------------------------------------


 

Company Dividend Growth

 

Percentage of One-Fifth of Awarded Units Vested

 

Less than 2%

 

0

%

2%

 

50

%

3%

 

100

%

4% or more

 

300

%

 

For the Performance Period, the applicable portion of the Participant’s interest
in the Awarded Units subject to this Section 3(b) shall become vested and
nonforfeitable and shall cease being restricted upon written certification by
the Committee that the corresponding Dividend Growth Performance Goal for the
Performance Period has been satisfied; provided, the Participant is employed by
(or if the Participant is a Consultant or an Outside Trustee, is providing
services to) the Company or a Subsidiary on the date of the Committee’s
certification.  The Committee shall make this determination within ninety (90)
days of the last day of the Performance Period.  Any determination as to whether
or not and to what extent the Dividend Growth Performance Goal has been
satisfied shall be made by the Committee in its sole and absolute discretion and
shall be final, binding and conclusive on all persons, including, but not
limited to, the Company and the Participant.  The Participant shall not be
entitled to any claim or recourse if any action or inaction by the Company, or
any other circumstance or event, including any circumstance or event outside the
control of the Participant, adversely affects the ability of the Participant to
satisfy the Dividend Growth Performance Goal or in any way prevents the
satisfaction of the Dividend Growth Performance Goal.  Any portion of the
one-fifth of the Awarded Units (and related dividend equivalents) subject to
this Section 3(b) that exceeds the portion of the Awarded Units that becomes
vested and nonforfeitable upon the written certification by the Committee shall
be forfeited.

 

c.             The extent to which the Participant’s rights and interest in
one-tenth of the Awarded Units becomes vested and non-forfeitable and ceases to
be restricted shall be based upon the satisfaction of the performance goal
specified in this Section 3(c) (the “Absolute TSR Performance Goal”).  The
Absolute TSR Performance Goal shall be based upon the “Absolute TSR Percentage,”
as defined below, achieved during the Performance Period.  “Absolute TSR
Percentage” means the compounded annual growth rate, expressed as a percentage
(rounded to the nearest tenth of a percent (0.1%)), in the value per share of
Common Shares during the Performance Period due to the appreciation in the price
per share of Common Shares and dividends paid during the Performance Period,
assuming reinvestment of all dividends paid during the Performance Period.  The
Absolute TSR Percentage is calculated as follows:

 

[g118071kui001.jpg]

 

where:

 

·                  “D” means the amount of dividends paid to a shareholder of
record with respect to one share of Common Shares during the Performance Period;

·                  “N” means the number of full calendar years completed during
the Performance Period;

·                  “Ending Share Price” means the 20-day simple moving average
for the Common Shares on December 31, 2016;

 

3

--------------------------------------------------------------------------------


 

·                  “Beginning Share Price” means the 20-day simple moving
average for the Common Shares on December 31, 2013.

 

The portion of the Participant’s rights and interest in the one-tenth of the
Awarded Units subject to this Section 3(c), if any, that becomes vested and
nonforfeitable and ceases to be restricted in the Performance Period shall be
determined in accordance with the following schedule, using linear
interpolation, as certified by the Committee:

 

Company Absolute TSR

 

Percentage of One-Tenth of Awarded Units Vested

 

Less than 7%

 

0

%

7%

 

50

%

10%

 

100

%

14% or more

 

300

%

 

For the Performance Period, the applicable portion of the Participant’s interest
in the Awarded Units subject to this Section 3(c) shall become vested and
nonforfeitable and shall cease being restricted upon written certification by
the Committee that the corresponding Absolute TSR Performance Goal for the
Performance Period has been satisfied; provided, the Participant is employed by
(or if the Participant is a Consultant or an Outside Trustee, is providing
services to) the Company or a Subsidiary on the date of the Committee’s
certification.  The Committee shall make this determination within ninety (90)
days of the last day of the Performance Period.  Any determination as to whether
or not and to what extent the Absolute TSR Performance Goal has been satisfied
shall be made by the Committee in its sole and absolute discretion and shall be
final, binding and conclusive on all persons, including, but not limited to, the
Company and the Participant.  The Participant shall not be entitled to any claim
or recourse if any action or inaction by the Company, or any other circumstance
or event, including any circumstance or event outside the control of the
Participant, adversely affects the ability of the Participant to satisfy the
Absolute TSR Performance Goal or in any way prevents the satisfaction of the
Absolute TSR Performance Goal.  Any portion of the one-tenth of the Awarded
Units (and related dividend equivalents) subject to this Section 3(c) that
exceeds the portion of the Awarded Units that becomes vested and nonforfeitable
upon the written certification by the Committee shall be forfeited.

 

d.             The extent to which the Participant’s rights and interest in
one-fifth of the Awarded Units becomes vested and non-forfeitable and ceases to
be restricted shall be based upon the satisfaction of the performance goal
specified in this Section 3(d) (the “Investment Grade Performance Goal”).  The
Investment Grade Performance Goal shall be based upon the investment grade
achieved by the last day of the Performance Period.  The portion of the
Participant’s rights and interest in the one-fifth of the Awarded Units subject
to this Section 3(d), if any, that becomes vested and nonforfeitable and ceases
to be restricted in the Performance Period shall be determined in accordance
with the following schedule, using linear interpolation, as certified by the
Committee:

 

4

--------------------------------------------------------------------------------


 

Company’s Investment Grade

 

Percentage of One-Fifth of Awarded Units 
Vested

 

Below investment grade rated

 

0

%

Investment grade rated

 

100

%

Investment grade plus one or more notches

 

300

%

 

For the Performance Period, the applicable portion of the Participant’s interest
in the Awarded Units subject to this Section 3(d) shall become vested and
nonforfeitable and shall cease being restricted upon written certification by
the Committee that the corresponding Investment Grade Performance Goal for the
Performance Period has been satisfied; provided, the Participant is employed by
(or if the Participant is a Consultant or an Outside Trustee, is providing
services to) the Company or a Subsidiary on the date of the Committee’s
certification.  The Committee shall make this determination within ninety (90)
days of the last day of the Performance Period.  Any determination as to whether
or not and to what extent the Investment Grade Performance Goal has been
satisfied shall be made by the Committee in its sole and absolute discretion and
shall be final, binding and conclusive on all persons, including, but not
limited to, the Company and the Participant.  The Participant shall not be
entitled to any claim or recourse if any action or inaction by the Company, or
any other circumstance or event, including any circumstance or event outside the
control of the Participant, adversely affects the ability of the Participant to
satisfy the Investment Grade Performance Goal or in any way prevents the
satisfaction of the Investment Grade Performance Goal.  Any portion of the
one-fifth of the Awarded Units (and related dividend equivalents) subject to
this Section 3(d) that exceeds the portion of the Awarded Units that becomes
vested and nonforfeitable upon the written certification by the Committee shall
be forfeited.

 

e.             Notwithstanding the foregoing schedules, no fractional Common
Shares shall be issued, and subject to the preceding limitations on the number
of related Common Shares available under this Agreement (that is, 300% of the
related Common Shares), any fractional Common Share that would have resulted
from the foregoing calculations shall be rounded up to the next whole Common
Share.

 

f.             Notwithstanding anything to the contrary in this Agreement, the
Committee may, in its discretion, adjust (upwards or downwards) the number of
related Common Shares that would otherwise be delivered in settlement of the
Awarded Units that vest and become nonforfeitable based on achievement of the
corresponding performance goal, notwithstanding the level of achievement of such
performance goal.  Notwithstanding anything to the contrary in this Agreement,
the Committee may, in its sole discretion, accelerate the Performance Period and
determine the actual level achieved of the TSR Performance Goal under
Section 3(a), the Dividend Growth Performance Goal under Section 3(b), and the
Absolute TSR Performance Goal under Section 3(c) (which determination may be by
means of a good faith estimate) at any time after the first year of the
Performance Period and determine the number of Common Shares that may be
delivered in settlement of the Awarded Units; provided, the settlement of 409A
Awarded Units (as defined in Section 25) may not be accelerated by the Company
except to the extent permitted under Code Section 409A (as defined in
Section 25).

 

g.             In the event of a Change in Control at a time that the
Participant’s Awarded Units have not yet vested, a portion of the Participant’s
Awarded Units shall vest and become

 

5

--------------------------------------------------------------------------------


 

nonforfeitable based on the actual level of the performance goal achieved.  For
purposes of Sections 3(a), (b), (c), and (d), the Company shall determine the
actual level of the performance goal achieved (such determination may be by
means of a good faith estimate) immediately prior to the Change in Control and
shall calculate the resulting number of Awarded Units that would have become
vested and nonforfeitable (based on such calculation) assuming the determination
date was the end of the Performance Period and the Committee had certified such
level of achievement.  No fractional Common Shares shall be issued, and subject
to the preceding limitations on the number of related Common Shares available
under this Agreement (that is, 300% of the related Common Shares), any
fractional Common Share that would have resulted from the foregoing calculations
shall be rounded up to the next whole Common Share.  Any Awarded Units (and
related dividend equivalents) that were unvested immediately prior to the Change
in Control and that exceed the portion of the Awarded Units that become vested
and nonforfeitable under this Section 3(g) shall be forfeited.

 

4.             Forfeiture of Awarded Units.

 

a.             In General.  Except as otherwise provided in this Section 4,
Awarded Units (and related dividend equivalents) that are not vested in
accordance with Section 3 shall be forfeited on the date of the Participant’s
Termination of Service.  Upon forfeiture, all of the Participant’s rights and
interest with respect to the forfeited Awarded Units (and related dividend
equivalents) shall cease and terminate, without any further obligations on the
part of the Company.

 

b.             Death or Total and Permanent Disability.  In the event that the
Participant’s Termination of Service is due to death or Total and Permanent
Disability at a time that the Participant’s Awarded Units have not yet vested, a
pro rata portion of the Participant’s Awarded Units shall vest and become
nonforfeitable as follows:  First, the Company shall determine the actual level
of the performance goal achieved (such determination may be by means of a good
faith estimate) as of the Company’s fiscal quarter-end coincident with or next
preceding the Participant’s Termination of Service (or, if the Participant’s
Termination of Service occurs in the first fiscal quarter of the Performance
Period, then the Company’s fiscal quarter-end coincident with or next following
the Participant’s Termination of Service) and calculating, on a preliminary
basis, the resulting number of Awarded Units that would have become vested and
nonforfeitable (based on such calculation) assuming the determination date was
the end of the Performance Period and the Committee had certified such level of
achievement.  Second, a pro rata portion of that number of Awarded Units will be
calculated by multiplying that number by a fraction, the numerator of which is
the number of months from the Date of Grant through the date of Termination of
Service (rounding any partial month to the next whole month) and the denominator
of which is 36.  No fractional Common Shares shall be issued, and subject to the
preceding limitations on the number of related Common Shares available under
this Agreement (that is, 300% of the related Common Shares), any fractional
Common Share that would have resulted from the foregoing calculations shall be
rounded up to the next whole Common Share.  Any Awarded Units (and related
dividend equivalents) that were unvested at the date of Termination of Service
and that exceed the pro rata portion of the Awarded Units that become vested and
nonforfeitable under this Section 4(b) shall be forfeited.

 

c.             Retirement.  In the event that the Participant’s Termination of
Service is due to Retirement at a time that the Participant’s Awarded Units have
not yet vested,  the greater of: (i) 100% of the Participant’s Awarded Units or
(ii) the portion of the Participant’s Awarded Units that would otherwise vest
and become nonforfeitable based on the actual level of the performance goal
achieved, shall vest and become nonforfeitable.  The Company shall determine the
actual level of the performance goal achieved (such determination may be by
means of a good faith

 

6

--------------------------------------------------------------------------------


 

estimate) immediately prior to the Participant’s Termination of Service and
shall calculate the resulting number of Awarded Units that would have become
vested and nonforfeitable (based on such calculation) assuming the determination
date was the date of the Participant’s Termination of Service and the Committee
had certified such level of achievement.  No fractional Common Shares shall be
issued, and subject to the preceding limitations on the number of related Common
Shares available under this Agreement (that is, 300% of the related Common
Shares), any fractional Common Share that would have resulted from the foregoing
calculations shall be rounded up to the next whole Common Share.

 

5.             Restrictions on Transfer of Awarded Units.  Subject to the
provisions of the Plan and the terms of this Agreement, the Participant shall
not be permitted to sell, transfer, pledge, hypothecate, margin, assign or
otherwise encumber any of the Awarded Units, related rights to dividend
equivalents or any other rights relating thereto, and the Awarded Units, related
rights to dividend equivalents and other rights relating thereto, shall not be
subject to execution, attachment, lien, or similar process; provided, however,
the Participant will be entitled to designate a beneficiary or beneficiaries to
receive any settlement in respect of the Awarded Units upon the death of the
Participant, in the manner and to the extent permitted by the Committee.  Any
purported transfer or other transaction not permitted under this Section 5 shall
be deemed null and void.

 

6.             Timing and Manner of Settlement of Awarded Units.

 

a.             Settlement Timing.  Unless and until the Awarded Units become
vested and nonforfeitable in accordance with Sections 3 and 4 of this Agreement,
the Participant will have no right to settlement of any such Awarded Units. 
Awarded Units will be settled under this Section 6 by the Company delivering to
the Participant (or his beneficiary in the event of death) a number of Common
Shares equal to the number of Awarded Units that have become vested and
nonforfeitable in accordance with Section 3 or 4 of this Agreement and are to be
settled at the applicable settlement date.  In the case of Awarded Units that
become vested and nonforfeitable upon the Committee’s certification in
accordance with Sections 3(a), (b), (c) and (d) of this Agreement, such Awarded
Units will be settled at a date that is as prompt as practicable after the date
of the Committee’s certification but in no event later than two and one-half (2
1/2) months after the date of the Company’s certification.  The settlement of
Awarded Units that become vested and nonforfeitable in accordance with
Section 3(g) will be made on or before the Change in Control.  The settlement of
Awarded Units that become vested and nonforfeitable in accordance with
Section 4(b) will be made at a date that is as prompt as practicable after the
Participant’s Termination of Service but in no event later than two and one-half
(2 1/2) months after the end of the calendar year in which Termination of
Service occurred.  The settlement of Awarded Units that become vested and
nonforfeitable in accordance with Section 4(c) will be made within ninety (90)
days of the  Participant’s Termination of Service, provided, however, that if
such ninety-day period spans two calendar years, then such settlement shall be
made in the portion of such period that falls within the later calendar year.

 

b.             Manner of Settlement.  The Company may make delivery of Common
Shares in settlement of Awarded Units by either delivering certificates
representing such Common Shares to the Participant (if requested by the
Participant in accordance with Section 6.3(a) of the Plan and the Company has
elected, in its sole discretion, to issue certificates (as opposed to electronic
book entry form with respect to its Common Shares)) or by registering the Common
Shares in the Participant’s name.  In no event will the Company issue fractional
Common Shares.

 

c.             Effect of Settlement.  Neither the Participant nor any of the
Participant’s successors, heirs, assigns or personal representatives shall have
any further rights or interests in

 

7

--------------------------------------------------------------------------------


 

any Awarded Units that have been paid and settled.  Although a settlement date
or range of dates for settlement are specified above, the Company retains
discretion to determine the settlement date, and no Participant or beneficiary
of a Participant shall have any claim for damages or loss by virtue of the fact
that the market price of Common Shares was higher on a given date upon which
settlement could have been made as compared to the market price on or after the
actual settlement date (any claim relating to settlement will be limited to a
claim for delivery of Common Shares and related dividend equivalents).

 

7.             Legend.  The following legend shall be inserted on a certificate,
if issued, evidencing Common Shares issued under the Plan if the Common Shares
were not issued in a transaction registered under the applicable federal and
state securities laws:

 

“Common Shares represented by this certificate have been acquired by the holder
for investment and not for resale, transfer or distribution, have been issued
pursuant to exemptions from the registration requirements of applicable state
and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

8.             Dividend Equivalents.  During the period beginning on the Date of
Grant and ending on the date that Common Shares are issued in settlement of
Awarded Units, the Participant will accrue dividend equivalents equal to the
cash dividend or distribution that would have been paid had the Awarded Unit
been an issued and outstanding Common Share on the record date for the dividend
or distribution.  Such accrued dividend equivalents (i) will vest and become
payable upon the same terms and at the same time of settlement as the Awarded
Units to which they relate; (ii) will be payable with respect to the total
number of Awarded Units that become vested and nonforfeitable; and (ii) will be
denominated and payable solely in cash.  Dividend equivalent payments, at
settlement, will be net of applicable federal, state, local and social insurance
withholding taxes (subject to Section 22 of this Agreement).

 

9.             Adjustment to Number of Awarded Units.  The number of Awarded
Units shall be subject to adjustment in accordance with Articles 11 through 13
of the Plan.  Any such adjustment shall be made taking into account any
crediting of cash dividend equivalents to the Participant under Section 8 in
connection with such transaction or event.  Restricted Share Units credited to
the Participant as a result of an adjustment shall be subject to the same
forfeiture and settlement terms as applied to the related Awarded Units prior to
the adjustment.

 

10.          Specific Performance.  The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

11.          Participant’s Acknowledgments.  The Participant acknowledges that a
copy of the Plan has been made available for his review by the Company, and
represents that he is familiar with the terms and provisions thereof, and hereby
accepts this Award subject to all the terms and provisions thereof.  The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.  The Participant
acknowledges and agrees that (i) sales of Common Shares delivered in settlement
of the

 

8

--------------------------------------------------------------------------------


 

Awarded Units will be subject to the Company’s policies regulating trading by
Employees, Consultants and Outside Trustees, including any applicable “blackout”
or other designated periods in which sales of Common Shares are not permitted,
and (ii) Common Shares delivered in settlement will be subject to any recoupment
or “clawback” policy applied with prospective or retroactive effect.

 

12.          Law Governing.  This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Maryland (excluding any
conflict of laws rule or principle of Maryland law that might refer the
governance, construction, or interpretation of this agreement to the laws of
another state).

 

13.          No Right to Continue Service or Employment.  Nothing herein shall
be construed to confer upon the Participant the right to continue in the employ
or to provide services to the Company or any Subsidiary, whether as an Employee
or as a Consultant or as an Outside Trustee, or interfere with or restrict in
any way the right of the Company or any Subsidiary to discharge the Participant
as an Employee, Consultant, or Outside Trustee at any time.

 

14.          Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

15.          Covenants and Agreements as Independent Agreements.  Each covenant
and agreement that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. 
The existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

16.          Entire Agreement.  This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

17.          Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.

 

18.          Modification.  No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.  Notwithstanding the preceding sentence, the
Company may amend the Plan or this Agreement to the extent permitted by the
Plan.

 

9

--------------------------------------------------------------------------------


 

19.          Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

20.          Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

21.          Notice.  Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

 

a.             Notice to the Company shall be addressed and delivered as
follows:

 

Physicians Realty Trust

735 North Water Street, Suite 1000

Milwaukee, Wisconsin  53202

Attn: Corporate Secretary

Fax: (414) 978-6550

 

Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

 

22.          Tax Requirements.  The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement.  The Company or, if applicable, any Subsidiary (for purposes of
this Section 22, the term “Company” shall be deemed to include any applicable
Subsidiary) shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any federal, state, local, or other
taxes required by law to be withheld in connection with this Award.  The Company
may, in its sole discretion, also require the Participant receiving Common
Shares in settlement of Awarded Units pay the Company the amount of any taxes
that the Company is required to withhold in connection with the Participant’s
income arising with respect to this Award.  Such payments shall be required to
be made when requested by the Company and may be required to be made prior to
the delivery of any certificate representing Common Shares, if such certificate
is requested by the Participant in accordance with Section 6.3(a) of the Plan. 
Such payment may be made (i) by the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding obligations of the Company; (ii) if
the Company, in its sole discretion, so consents in writing, the actual delivery
by the Participant to the Company of Common Shares, other than (A) Restricted
Shares, or (B) Common Shares that the Participant has acquired from the Company
within six (6) months prior thereto, which shares so delivered have an aggregate
Fair Market Value that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding payment; (iii) if the
Company, in its sole discretion, so consents in writing, the Company’s
withholding of a number of shares to be delivered upon the vesting of this
Award, which shares so withheld have an aggregate Fair Market Value that equals
(but does not exceed) the required tax withholding payment; or (iv) any
combination of (i), (ii), or (iii).  The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant.

 

23.          REIT Status.  This Agreement shall be interpreted and construed in
a manner consistent with the Company’s status as a real estate investment trust.

 

10

--------------------------------------------------------------------------------


 

24.          Unfunded Plan.  The Participant acknowledges and agrees that any
rights of the Participant to the Participant’s Awarded Units and related
dividend equivalents and any other related rights shall constitute bookkeeping
entries on the books of the Company and shall not create in the Participant any
right to or claim against any specific assets of the Company or any Subsidiary,
nor result in the creation of any trust or escrow account for the Participant. 
With respect to the Participant’s entitlement to any payment hereunder, the
Participant shall be a general creditor of the Company.

 

25.          Code Section 409A.  Payments made pursuant to this Agreement are
intended to be exempt from, or to otherwise comply with, Section 409A of the
Code and the Treasury regulations and guidance issued thereunder (collectively,
“Code Section 409A”).  Accordingly, other provisions of the Plan or this
Agreement notwithstanding, the provisions of this Section 25 will apply in order
that the Awarded Units, and related dividend equivalents and any other related
rights, will be exempt from or otherwise comply with Code Section 409A.  In
addition, the Company and the Committee reserve the right, to the extent the
Company or the Committee deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the Plan and/or this Agreement to ensure that all
Awarded Units, and related dividend equivalents and any other related rights,
are exempt from or otherwise comply, and in operation comply, with Code
Section 409A (including, without limitation, the avoidance of penalties
thereunder).  Other provisions of the Plan and this Agreement notwithstanding,
the Company makes no representations that the Awarded Units, and related
dividend equivalents and any other related rights, will be exempt from or avoid
any penalties that may apply under Code Section 409A, makes no undertaking to
preclude Code Section 409A from applying to the Awarded Units and related
dividend equivalents and any other related rights, and will not indemnify or
provide a gross up payment to a Participant (or his beneficiary) for any taxes,
interest or penalties imposed under Code Section 409A.  The settlement of
Awarded Units that constitute nonqualified deferred compensation within the
meaning of Code Section 409A (“409A Awarded Units”) may not be accelerated by
the Company except to the extent permitted under Code Section 409A.  The Company
may, however, accelerate the vesting of 409A Awarded Units, without changing the
settlement terms of such 409A Awarded Units.  In the case of any settlement of
409A Awarded Units during a specified period following any date triggering a
right to settlement, the Participant shall have no influence on any
determination as to the tax year in which the settlement will be made. 
Notwithstanding any other provision in this Agreement, if the Participant is a
“specified employee” for purposes of Code Section 409A as of the date of the
Participant’s Termination of Service, then to the extent any amount payable
under this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Code Section 409A, (ii) is payable upon the
Participant’s Termination of Service for a reason other than death, and
(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of the Participant’s Termination of Service, such payment shall be
delayed and paid to the Participant on the day that is six months and one day
following the Participant’s Termination of Service or, if earlier, within ninety
(90) days following the Participant’s death.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

COMPANY:

 

 

 

 

PHYSICIANS REALTY TRUST

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

12

--------------------------------------------------------------------------------